Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                         

Response to Amendment
Applicant’s 12-19-2020 amendment was received.  Claims 1-7 were amended.  Claims 1-7 are pending and examined in this action. 

Specification
The disclosure is objected to because of the following informalities: In Para. 0020, a grinding device #14 is described as well as a position detecting device #14.  Two different elements are labeled #14.   

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In re Claim 1, “located to the left of one of said plurality of feeding blocks” is indefinitely.  It is unclear what orientation this location is referring to.  The Examiner notes that the orientation is not claimed and therefore it is unclear from what view point this is being claimed.  The claims were examined as best understood. Appropriate correction is required.
In re Claim 2, “the width of said detecting block is greater than the width of said feeing trough” lacks antecedent basis. Further, a feed trough was introduced in Claim 1, not a feeding trough.  This claim should read “a width of said detecting block is greater than a width of said feed trough.”  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 2, “a sheet body” is indefinite.  Applicant introduced “a sheet body” in Claim 1.  Is “a sheet body” introduced in Claim 2 a second sheet body or referring to a sheet body in Claim 1.  The claims were examined as best understood.  Appropriate correction is required.
In re Claims 1,2,4,7 are indefinite.  Applicant is using the terms left and right to orientation structure on the device.  However, applicant does not provide any further orientation as to what is left or right.  As one point, when viewing the device in the orientation of Fig. 1 left and right are one orientation.  However, when viewing that same device 180 degrees from the orientation illustrated in Fig. 1, what was left is now right and what was right is now left.  The claims were examined as best understood.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10, 766,108 to Li. Although the claims at issue are not identical, they are not patentably distinct from each other because:

In re Claim 1, Li teaches fault detectable sheet body fixed distance conveying and punching assembly (see Claim 1), comprising a frame (also #1) and a conveying trough seat (also #2) disposed upon said frame (1); 
a feed trough (3) is disposed at a middle portion of said conveying trough seat (2 – see Li, Col 7. ll 55-60)), and 
a processing frame (also 12) is disposed upon said conveying trough seat (2) (see Li, Col. 7, ll. 61-62); 

wherein said frame (1) has a feed motor (also 5) mounted therein for driving a feed screw (also 6), said feed screw (6) is sleeved within at least one movable feed blocks (also 7) such that when said feed motor drives said feed screw, said at least on movable block moves along the frame (this structure is claimed by #6 and #7 in Claim 1);
wherein said at least one movable feed block (7) is connected to a movable feed seat (also 8), said movable feed seat (8) is provided with at least one feed lift cylinder (also 9),  and said at least one the feed lift cylinder (9) is connected to a feed lift block (also 10) (see Li, Col. 8, ll. 3-9); 
a plurality of feed blocks (11) are movably mounted upon said feed lift block so as to be moveable within said feed trough (3) (see Li, Col. 8, ll. 10-12), 
a position detecting device which comprises a detection lifting cylinder (see Li, Claim 4, #21) mounted upon said   processing frame (12 – see Li, Claim 4), a detecting block fixedly mounted to a lower end portion of said detection lifing cylinder and adapted to be (22 see Claim 4, processing lifting seat# 22 which is a block) located to the left of the one of said plurality of feed blocks; 


In re Claim 2, while the Li reference claims contacts sensors (#32) and (#38), they are not located on the block #22, but on grinding press block #31.  As such, Claims 2-7 are not rejected.  

Prior Art
It is to be noted that claims 1-7 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

The closest prior art was listed in the attached PTO-892 form on 11-10-2020. 

Response to Arguments
Applicant’s amendments to the claims have overcome some of the previous 35 USC 112(b) rejection.  However, the amendments have introduced some new 35 USC 112(b) rejections. 
Applicant argues that the claims of the current application require at least one acoustic wave range finder which is not present in US Patent No. 10,766,108.  However, Claim 6 of the ‘108 patent claims “and two acoustic wave range finders (34).”  
                                                                                                                                                                                    Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724